In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial District Court Div. D, No. 1547-07; to the Court of Appeal, First Circuit, No. 2009 KW 0252.
Writ granted. There is no showing that the defendant was prejudiced by the late disclosure of the witnesses’ statements; thus, the trial court did not abuse its discretion in denying the motion for a mistrial. Accordingly, the court of appeal’s ruling is hereby vacated and the ruling of the district court denying the motion for a mistrial is reinstated. Case remanded to district court for further proceedings.
JOHNSON, J., would deny the writ.